DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al (US2016/0340020) in view of Duce et al (US2011/0270153).
Owens et al discloses a heater panel comprising a core (12, 14), a heater/dielectric layer
(16), first and second structural facing (22, 24) with heater/dielectric layer bonded between

included carbon fiber impregnated with a resin (para. 0020, 0024) and resin is a thermoset
material (para. 0023), and an impact layer (26) with a monolithic metal (para. 0024-0025).
Owens et al does not disclose heater is a PTC layer and a layered heater panel wherein the core, heater and structural facing layers are contoured. Duce et al discloses a heater panel with a PTC
heating layer (para. 0051) and a layered heater panel wherein the core, heater and structural facing layers are contoured (para. 0041, 0044, 0045, 0047, 0048). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted a PTC heating layer and a layered heater panel wherein the core, heater and structural facing layers are contoured as disclosed by Duce et al in the heater panel of Owens et al because, a PTC heating layer does not require a temperature controller and a layered heater panel wherein the core, heater and structural facing layers are contoured allow for better temperature regulation without adding too much weight, complexity and cost to heater.
Claims 7 and 10-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al in view of Duce et al as applied to claims 1-6 and 9 above, and further in view of Tauscher et al (US2010/0065686).
Owens et al in view of Duce et al discloses all of the recited subject matter except a
heating layer formed by direct writing pattern. Tauscher et al discloses a direct patterned (para. 0028). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included patterning as disclosed by Tauscher et al in the heater 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/January 11, 2022						Primary Examiner, Art Unit 3761